995 So.2d 551 (2008)
Keith A. WILLARD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4921.
District Court of Appeal of Florida, Second District.
September 3, 2008.
*552 VILLANTI, Judge.
In his timely motion filed pursuant to Florida Rule of Criminal Procedure 3.850, Keith Willard raised four claims for relief. The postconviction court entered an order on September 10, 2007, denying claims one, three, and four but finding claim two facially insufficient and granting Willard leave to amend claim two within thirty days. The postconviction court expressly stated in its September 10 order that Willard "may not appeal until such time as this Court has entered a final Order." Thus, the postconviction court appropriately entered the order contemplated by Spera v. State, 971 So.2d 754 (Fla.2007). However, Willard disregarded the admonition of the court and appealed the order.
Because the September 10 order was not a final order but instead granted Willard leave to amend, Willard's appeal must be dismissed. See Christner v. State, 984 So.2d 561, 562 (Fla. 2d DCA 2008) (noting that "an unfavorable ruling on one or more postconviction claims with leave to amend is not an appealable, final order"); Howard v. State, 976 So.2d 635, 636 (Fla. 5th DCA 2008). Accordingly, we dismiss this appeal as premature.
Dismissed.
ALTENBERND and SILBERMAN, JJ., Concur.